Name: Commission Implementing Decision (EU) 2017/99 of 18 January 2017 amending Decision 93/195/EEC as regards animal health and veterinary certification conditions for the re-entry of registered horses for racing, competition and cultural events after temporary export to Mexico and the United States of America, and amending Annex I to Decision 2004/211/EC as regards the entries for China and Mexico in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2017) 128) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: tariff policy;  social affairs;  America;  trade policy;  means of agricultural production;  agricultural activity;  Asia and Oceania;  agricultural policy
 Date Published: 2017-01-20

 20.1.2017 EN Official Journal of the European Union L 16/44 COMMISSION IMPLEMENTING DECISION (EU) 2017/99 of 18 January 2017 amending Decision 93/195/EEC as regards animal health and veterinary certification conditions for the re-entry of registered horses for racing, competition and cultural events after temporary export to Mexico and the United States of America, and amending Annex I to Decision 2004/211/EC as regards the entries for China and Mexico in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2017) 128) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 12(1) and (4), and the introductory phrase and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It provides that imports of equidae into the Union are only authorised from third countries that meet certain animal health requirements. (2) Commission Decision 93/195/EEC (3) provides models of health certificates for the re-entry of registered horses into the Union after temporary export to participate in racing, competition and cultural events. The model health certificate in Annex II to that Decision provides, amongst other things, that a registered horse temporarily exported for a period of not more than 30 days must, since its exit from the Union, only have been in the third country from where it is certified for re-entry in the Union or in a third country assigned to the same sanitary group as indicated in Annex I to that Decision. (3) The equestrian events of the LG Global Champions Tour will take place under the auspices of the FÃ ©dÃ ©ration Equestre Internationale in Miami, United States, and in the Metropolitan area of Mexico City, Mexico, from 30 March to 30 April 2017. (4) As the LG Global Champions Tour events in the United States and in the Metropolitan area of Mexico City will be subject to a high degree of official veterinary supervision, it is possible to lay down specific animal health and veterinary certification conditions for the re-entry into the Union of those horses that have been temporarily exported for a period of not more than 30 days for the purpose of participating in those equestrian events. (5) In order to authorise the re-entry into the Union between 30 March and 30 April 2017 of registered horses for racing, competition and cultural events after temporary export for the purpose of taking part in the LG Global Champion Tour in Miami and in Mexico City, and in order to provide for a model health certificate to cover such registered horses, it is necessary to amend Decision 93/195/EEC. (6) Decision 93/195/EEC should therefore be amended accordingly. (7) Commission Decision 2004/211/EC (4) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States are to authorise the importation of equidae and semen, ova and embryos thereof, and indicates the other conditions applicable to such imports. That list is set out in Annex I to Decision 2004/211/EC. (8) In order to host equestrian events of the LG Global Champions Tour during 30-day periods in 2014, 2015 and 2016, carried out under the auspices of the FÃ ©dÃ ©ration Equestre Internationale (FEI), the competent Chinese authorities requested that a part of the Metropolitan area of Shanghai be recognised as an equine disease-free zone. (9) In light of the guarantees and information provided by the Chinese authorities and in order to provide for the re-entry of registered horses into the Union after temporary export to a specific part of the territory of China for a limited time frame, in accordance with the requirements of Decision 93/195/EEC, the Commission adopted Implementing Decisions 2014/127/EU (5), (EU) 2015/557 (6) and (EU) 2016/361 (7) by which the region CN-2 was temporarily approved. (10) The competent Chinese authorities have requested that region CN-2 be recognised as an equine disease-free zone for the purpose of the 2017 LG Global Champions Tour, to be carried out under the auspices of the FÃ ©dÃ ©ration Equestre Internationale (FEI). Since this event will take place under the same animal health and quarantine conditions as were applicable in 2014, 2015 and 2016, it is appropriate to adapt the date in column 15 of the table in Annex I to Decision 2004/211/EC in respect of the region CN-2 in order to provide for a temporary approval of that zone only. (11) As the Metropolitan area of Mexico City is a region of high altitude with a reduced risk of vector-borne transmission of vesicular stomatitis or certain subtypes of Venezuelan equine encephalomyelitis, and as it is a region in which Venezuelan equine encephalomyelitis has not been reported for more than two years, authorisation should be given for the re-entry into the Union of registered horses for racing, competition and cultural events after temporary export for a period of less than 30 days to the Metropolitan area of Mexico City from 30 March 2017 to 30 April 2017. It is necessary to amend the entry for Mexico in the list in Annex I to Decision 2004/211/EC. (12) Decision 2004/211/EC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Decision 93/195/EEC is amended as follows: (1) In Article 1, the last indent is replaced by the following:  have taken part in the equestrian events of the LG Global Champions Tour in Miami, United States and Mexico City, Mexico, and meet the requirements laid down in a health certificate drawn up in accordance with the model health certificate set out in Annex X to this Decision. (2) Annex X is replaced by the text in Annex I to this Decision. Article 2 Annex I to Decision 2004/211/EC is amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 January 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (OJ L 86, 6.4.1993, p. 1). (4) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (5) Commission Implementing Decision 2014/127/EU of 7 March 2014 amending Annex I to Decision 2004/211/EC as regards the entry for China in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 70, 11.3.2014, p. 28). (6) Commission Implementing Decision (EU) 2015/557 of 31 March 2015 amending Annex I to Decision 2004/211/EC as regards the entry for China in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 92, 8.4.2015, p. 107). (7) Commission Implementing Decision (EU) 2016/361 of 10 March 2016 amending Annex I to Decision 2004/211/EC as regards the entry for China in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 67, 12.3.2016, p. 57). ANNEX I ANNEX X Text of image HEALTH CERTIFICATE for re-entry into the Union of registered horses after temporary export to the United States of America and to Mexico for not more than 30 days to participate in competitions in Miami and the Metropolitan area of Mexico City Certificate No: Specific event: Participation in the LG Global Champions Tour in Miami, United States of America, and the Metropolitan area of Mexico City, Mexico Third country of dispatch: Mexico (3)/United States of America (3) Responsible ministry: (insert name of Ministry) I. Identification of the horse (a) No of identification document: (b) Validated by: (name of competent authority) II. Origin of the horse The horse is to be sent from: (place of consignment) to: (place of destination) by air: (flight number) Name and address of consignor: Name and address of consignee: III. Health information I, the undersigned, certify that the horse described above meets the following requirements: (a) it comes from a third country where the following diseases are compulsorily notifiable: African horse sickness, dourine, glanders, equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies, anthrax; (b) it has been examined today and shows no clinical signs of disease (1); (c) it is not intended for slaughter under a national programme of infectious or contagious disease eradication; (d) since its entry into the third country or, in the case of official regionalisation according to Union legislation, a part of the territory of the third country (2), it has been resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of a lower health status except during competition; (e) it comes from the territory or, in the case of official regionalisation according to Union legislation, from a part of a third country in which: (i) Venezuelan equine encephalomyelitis has not occurred during the last two years; (ii) dourine has not occurred during the last six months; (iii) glanders has not occurred during the last six months; Text of image (f) it does not come from the territory or from a part of the territory of a third country considered, in accordance with Union legislation, as infected with African horse sickness; (g) it does not come from a holding which was subject to a prohibition order for animal health reasons nor had contact with equidae from a holding which was subject to a prohibition order for animal health reasons which laid down the following conditions: (i) if not all animals of species susceptible to one or more of the diseases referred to hereinafter were removed from the holding, the prohibition lasted for:  six months in the case of equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease were slaughtered or removed from the premises,  a period required to carry out two Coggins tests three months apart giving negative results on samples taken from the animals remaining after infected animals have been slaughtered, in the case of equine infectious anaemia,  one month from the last recorded case, in the case of rabies,  15 days from the last recorded case, in the case of anthrax; (ii) if all the animals of species susceptible to the disease have been slaughtered or removed from the holding, the period of prohibition shall be 30 days, or 15 days in the case of anthrax, beginning on the day on which the premises were cleaned and disinfected following the destruction or removal of the animals; (h) it comes from a holding which: (i) either was not subject to a prohibition order for vesicular stomatitis and the animal had no contact with equidae from a holding which was subject to such a prohibition order during the past six months (3); or (ii) was free of vesicular stomatitis during the 30 days prior to dispatch and on which the animal was protected from vector insects during the 30 days prior to dispatch and where it underwent one of the following health tests carried out on a blood sample taken not earlier than 21 days after the commencement of the vector protection period:  a virus neutralisation test giving a negative result at a serum dilution of 1 in 12 (3),  a serological test carried out and giving a negative result in accordance with point B(2) of Chapter 2.1.19 of the Manual for Diagnostic Tests and Vaccines for Terrestrial Animals of the World Organisation for Animal Health (OIE) (3); (i) to the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this Declaration. IV. Residence and quarantine information: (a) The horse entered the territory of Mexico (3)/the United States of America (3) on (4). (b) The horse arrived in Mexico (3)/the United States of America (3) from a Member State of the European Union or from Mexico (3)/the United States of America (3). (c) As far as can be ascertained, the horse has not been continuously outside the European Union for 30 days or more, including the date of scheduled return in accordance with this certificate, and has not been outside Mexico or the United States of America since exit from the European Union. V. The horse will be sent in a vehicle cleaned and disinfected in advance with a disinfectant officially approved in the third country of dispatch and designed in a way that droppings, litter or fodder cannot escape during transportation. Text of image VI. This certificate is valid for 10 days. Date Place Stamp and signature of the official veterinarian (1) Name in block capitals and capacity. (1) The colour of the stamp and the signature must be different from that of the printing. (1) This certificate must be issued on the day of loading of the animal for dispatch to the European Union or on the last working day before embarkation. (2) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (3) Delete as appropriate. (4) Insert date of entry [dd/mm/yyyy]. ANNEX II The table in Annex I to Decision 2004/211/EC is amended as follows: (1) In column 15 of the line corresponding to the region CN-2 of China, the words Valid from 15 April to 15 May 2016 are replaced by the words: Valid from 20 April to 20 May 2017. (2) In column 15 of the line corresponding to the region MX-1 of Mexico, the words Valid from 30 March to 30 April 2016 are replaced by the words: Valid from 30 March to 30 April 2017.